DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This Office Action is in response to the Application 17/545,233 filed on December 8, 2021.
Claims 16 -19, and 21 – 26 are being considered on the merits.
Claims 16 – 19, & 21 - 26 are rejected. This rejection is NON-FINAL.

Response to Amendment  
Claims 16 – 19, & 21 - 26 are allowable, provided Applicant addresses deficiencies and rejections set forth in this Office Action. 

Oath/Declaration
For the record, the examiner acknowledges that Oath/Declarations submitted on December 8, 2021  have been received.
Priority
Applicant’s claim for the benefit of a prior‐filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 371.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  A certified copy of the foreign application has been received in the Application 16/507,467, as required by 37 CFR 1.55. 

Drawings
The drawings are objected because the terms and phrases used to designate various parts of the figures are inconsistent with the terms and phrases used to designate the corresponding parts of the figures in the specification. For example, in Figure 2, the phrase “Process Controller” is used to designate the part with the character designation of “212,” but the term “processor” is used to designate the same part with the character designation of “212” in the specification (pg. 12, line 3). See also in Figure 2, parts designated “Predictive Process Intelligence” and “Broker”, and cross-reference with the terms and phrases used to designate the same parts in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
"means for", "means to” in claims 16, 21 and 22 and neither of the claim limitations (one in claim 16 and other in claims 21 - 22) recite sufficient structure, material, or acts for performing the claimed functions.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations)to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 21 - 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 2 &  7-10 of patented Application No. 16/507467 (reference application), in view of Gebauer (US Pub. 2020/0016552).

Regarding instant claim 1, claim 1 of reference application teach the claim limitations of instant claim, as shown in the following table, except for the claim limitations of the instant application underlined: 

INSTANT APPLICATION
REFERENCE APPLICATION
21. Apparatus for the production of solid dosage forms, comprising:
1. Apparatus for the production of solid dosage forms, comprising:
a material processing chamber which is operable for manufacturing a product according to a pre-set product formation process path;
a fluid bed system having a material processing chamber which is operable for manufacturing a product according to a pre-set product formation process path;
at least two sensors for continuously monitoring formation of the product in the material processing chamber during the product formation process non-invasively in real time by sensing at least one product functional attribute value; 
two on-line sensors being provided
at least two on-line sensors mounted at a side wall of the material processing chamber for continuously monitoring formation of the product in the material processing chamber during the product formation process non-invasively in real time by sensing at least one product functional attribute value;
each sensor being mounted on a side wall of the material processing chamber, such that, in use, each sensor does not come into contact with any process material within the material processing chamber; 
the sensors being mounted at a side wall of the material processing chamber, such that, in use, each sensor does not come into contact with any process material within the material processing chamber, 
the sensors including a direct imaging particle analyzer operable to generate real-time on screen images pertaining to particle size and shape of material being processed within the material processing chamber, and a multipoint near-infrared spectrometer which enables moisture measurement of product within the material processing chamber;
the sensors comprising a direct imaging particle analyzer operable to generate real-time on-screen images pertaining to particle size and shape of material being processed within the material processing chamber, and a multipoint near-infrared spectrometer which enables moisture measurement of product within the material processing chamber;
means for comparing each sensed product functional attribute value with a desirable product functional attribute value for that point on the product formation process path; 
means for comparing each sensed product functional attribute value with a desirable product functional attribute value for that point on the product formation process path; 
and a processor for controlling operation of the material processing chamber in response to the sensed product functional attribute value for maintaining the product on the product formation process path.
and a processor for controlling operation of the material processing chamber in response to the sensed product functional attribute value for maintaining the product on the product formation process path.
namely a first sensor and a second sensor, wherein the first sensor senses a first desirable product functional attribute value and the second sensor senses a second desirable product functional attribute value, the second desirable product functional attribute value being different to the first




For the limitation “product functional attribute value and the second sensor senses a second desirable product functional attribute value, the second desirable product functional attribute value being different to the first,” reference claim 1 may not explicitly teach the product functional attribute value and the second sensor senses a second desirable product functional attribute value, the second desirable product functional attribute value being different to the first. However, reference Gebauer discloses the product functional attribute value and the second sensor senses a second desirable product functional attribute value, the second desirable product functional attribute value being different to the first (Gebauer: para [0018]: “one instrument gland for at least one quality sensor and at least one quality sensor for monitoring the purity of the dosed substances, mixing quality” ).

It would have been obvious to use the ““product functional attribute value and the second sensor senses a second desirable product functional attribute value, the second desirable product functional attribute value being different to the first” of the patent of Gebauer, for the reason of using two different types of sensors to prevent delay in the process and make quality assurance possible (Gebauer: [0019]).  

Regarding instant claims 16 – 19, they are not patentably distinct from and are virtually identical  to claims 1- 2 &  7- 10  of the reference application because the reference application discloses the method performed by apparatus with specific structures and claims 21 - 26 of the instant application. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 7:30 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Mehrmanesh can be reached on 5712703351.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./
Examiner, Art Unit 4142   
11/4/2022     



				/CHUN CAO/                                                          Primary Examiner, Art Unit 2115